     Case 2:12-cr-00004-APG-EJY Document 1721 Filed 09/01/21 Page 1 of 2




 1                                       UNITED STATES DISTRICT COURT
 2                                                DISTRICT OF NEVADA
 3                                                             ***
 4        UNITED STATES OF AMERICA,                                         Case No. 2:12-cr-00004-APG-EJY
 5                       Plaintiff,
                                                                                            ORDER
 6             v.
 7        DAVID CAMEZ,
 8                       Defendant.
 9

10             Pending before the Court is Defendant’s Letter to the Court, which is interpreted as a Motion
11    to Return Funds (ECF No. 1720). In his letter, the Defendant, David Camez, states he owes
12    restitution 1 he agreed to pay, but that deductions from his prisoner trust account by the Bureau of
13    Prisons leaves him with insufficient money to buy things from the commissary. Id. Defendant
14    explains the money in his account was from family members who worked hard to send him what
15    they could, as well as from a stimulus check received from the government. Id. Defendant states
16    that upon his release from prison he will be able to make more substantial payments to meet his
17    restitution obligations, but for now he requests the government return $1,871 taken from his trust
18    account. Id.
19             Defendant’s letter does not identify any federally protected right that he claims has been
20    violated. Despite this failure, Defendant’s letter more fundamentally fails to state a claim upon
21    which the Court can proceed because Defendant’s claim must be brought in a habeas petition filed
22    under 28 U.S.C. § 2241. It is a habeas petition under § 2241 that is the proper vehicle through which
23    a federal prisoner challenges the manner or the execution of a sentence. See Hernandez v. Campbell,
24    204 F.3d 861, 864 (9th Cir. 2000). Here, Defendant challenges the Bureau of Prison’s authority to
25    withdraw large sums as restitution payments, which is precisely an attack on the manner and
26    execution of his sentence. Therefore, Defendant must bring this claim under 28 U.S.C. § 2241.
27    1
               See ECF No. 1540 ordering restitution in the amount of “$50,893,166.35 jointly and severally with all co-
      defendants in this case … [and related cases], with interest …. It is recommended restitution be paid at a rate of not less
28    than $25.00 per quarter during incarceration.”
                                                                 1
     Case 2:12-cr-00004-APG-EJY Document 1721 Filed 09/01/21 Page 2 of 2




 1           For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s request in his letter,

 2    treated as a Motion for Return of Funds (ECF No. 1720), is DENIED without prejudice.

 3           IT IS FURTHER ORDERED that the Clerk of Court shall send to Defendant the instructions

 4    and form related to filing a habeas corpus petition under 28 U.S.C. § 2241.

 5           Dated this 1st day of September, 2021.

 6

 7

 8
                                                   ELAYNA J. YOUCHAH
 9                                                 UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
